DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,196,632. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations recited in the present application are transparently found in the U.S.Patent # 11,196,632. The comparison between the present application claims and the patent claims is as follows:
The present application claim1 is as follows:
1. A method comprising: receiving, at a network controller, link connectivity information; receiving, at the network controller, network component link connectivity information; correlating, at the network controller, the link connectivity information with the network component link connectivity information; determining, at the network controller, container connectivity information based on the correlation of the link connectivity information with the network component link connectivity information; and generating a visual representation illustrating the container connectivity information.
The patent claim 1 is as follows:
1. A method comprising: receiving, at a network controller, link connectivity information; correlating, at the network controller, the link connectivity information with container information; determining, at the network controller, container to leaf switch connectivity information of a data center based on the correlating of the link connectivity information with the container information; and generating a visual representation illustrating the container to leaf switch connectivity information.
The present application claim 9 is as follows:
9. A system comprising: at least one processor; and at least one memory storing instructions, which when executed by the at least one processor, causes the at least one processor to: receive link connectivity information; receive network component link connectivity information; correlate the link connectivity information with the network component link connectivity information; determine container connectivity information based on the correlation of the link connectivity information with the network component link connectivity information; and generate a visual representation illustrating the container connectivity information.
The patent claim 9 is as follows:
9. A data center comprising: at least one network controller configured to: receive link connectivity information; correlate, at the network controller, the link connectivity information with container information; determine container to leaf switch connectivity information of the data center based on correlating of the link connectivity information with other the container information; and generate a visual representation illustrating the container to leaf switch connectivity information.
The present application claim 17 is as follows:
17. At least one non-transitory computer-readable medium storing instructions, which when executed by at least one processor, causes the at least one processor to: receive link connectivity information; receive network component link connectivity information; 21 80433058.1Attorney Docket No. 085 115-704032 (1011814-US.03) correlate the link connectivity information with the network component link connectivity information; determine container connectivity information based on the correlation of the link connectivity information with the network component link connectivity information; and generate a visual representation illustrating the container connectivity information.
The patent claim 17 is as follows:
17. A non-transitory computer-readable medium having computer-readable instructions stored therein, which when executed by a processor of a network controller, causes the processor to: receive link connectivity information; correlate the link connectivity information with container information; determine the container to leaf switch connectivity information of a data center based on the correlating of the link connectivity information with the container information; and generating a visual representation illustrating the container to leaf switch connectivity information.

The present application claims 2-8 correspond to the patent claims 6,2,3,7,4,3,5 respectively. Similar comparison can be made between the present application claims 10-16,18-20 and the patent claims 10-16,18-20.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,425,288. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations recited in the present application are transparently found in the U.S.Patent # 10,425,288. The comparison between the present application claims and the patent claims can be made similar to previous para.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416